
	

115 SRES 609 ATS: Relative to the death of Paul Laxalt, the former Governor and Senator of the State of Nevada.
U.S. Senate
2018-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			August 16, 2018
			Mr. Heller (for himself, Ms. Cortez Masto, Mr. Leahy, Mr. McConnell, Mr. Schumer, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Jones, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Paul Laxalt, the former Governor and Senator of the State of Nevada.
	
	
 Whereas Paul Dominique Laxalt was born to Dominique Laxalt and Therese (Alpetche) Laxalt on August 2, 1922, at St. Mary’s Hospital in Reno, Nevada;
 Whereas Dominique Laxalt and Therese Laxalt were immigrants from the Basque region in Europe; Whereas Dominique Laxalt was a sheepherder and Therese Laxalt operated a family-owned hotel in Carson City, Nevada;
 Whereas Paul Laxalt was the oldest child and sibling to Robert, Suzanne, John, Marie, and Peter; Whereas Paul Laxalt attended Carson High School, where he was student body president and played on the 1938 State basketball champion team;
 Whereas Paul Laxalt served his country in the United States Army as a medic during World War II and saw action at the Battle of Leyte in the Philippines;
 Whereas Paul Laxalt married Jackalyn Ross in 1946 and had 6 children: Gail, Sheila, Michelle, Kevin, Kathleen, and John Paul;
 Whereas Paul Laxalt attended Santa Clara University and graduated from law school at the University of Denver in 1949;
 Whereas Paul Laxalt served as district attorney for Ormsby County, Nevada, from 1951 to 1954; Whereas Paul Laxalt served as Nevada Lieutenant Governor from 1963 to 1967;
 Whereas Paul Laxalt ran for the United States Senate in 1964 but lost by 48 votes; Whereas Paul Laxalt served as Governor of the State of Nevada from 1967 to 1971;
 Whereas, as Governor of the State of Nevada, Paul Laxalt— (1)formed the first community colleges and began the first medical school in Nevada;
 (2)helped develop the Tahoe Regional Planning Agency to protect and preserve Lake Tahoe; (3)advanced the gaming industry in Nevada;
 (4)expanded the park system; and (5)in 1968, appointed Reverend William Wynn to be Director of the Office of Economic Opportunity, who was the first African American in Nevada to serve in the cabinet of a governor;
 Whereas, in 1975, Paul Laxalt married Carol Wilson, who had a daughter, Denise, who he adopted; Whereas Paul Laxalt served as United States Senator for the State of Nevada from 1974 to 1987;
 Whereas Paul Laxalt was known as the first friend to President Ronald Reagan; Whereas Paul Laxalt served as presidential campaign chairman for Ronald Reagan in 1976, 1980, and 1984;
 Whereas Paul Laxalt served as General Chairman of the Republican National Committee from 1983 to 1987;
 Whereas Paul Laxalt ran for the Republican presidential nomination in 1987; Whereas Paul Laxalt served as presidential campaign advisor to George H.W. Bush in 1988;
 Whereas Paul Laxalt served as presidential campaign advisor to Senator Bob Dole in 1996; Whereas Paul Laxalt was a partner in a New York-based law firm and a successor law firm, Laxalt, Washington, Perito & Dubuc, and also formed a government consulting firm known as the Paul Laxalt Group; and
 Whereas the State of Nevada and the United States are deeply indebted to Paul Laxalt for his lifelong dedication to public service and commitment to improving the lives of all of the people of the State of Nevada and the United States: Now, therefore, be it
		
	
 That— (1)the Senate—
 (A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable Paul Laxalt, former Member of the United States Senate;
 (B)extends deepest condolences and gratitude to the family of Paul Laxalt; and (C)honors the legacy and life of Paul Laxalt, his commitment to the people of the State of Nevada and the United States, and his service to the Senate;
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased; and
 (3)when the Senate adjourns today, it stands adjourned as a further mark of respect to the memory of the late Paul Laxalt.
			
